Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 09/23/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 14 that includes: 
Claim 1:
…
“
a TOF sensor which outputs an image of a target space on the basis of a phase difference between 5reference light emitted toward the target space and reflected light from the target space, an object detection section which detects a position of an object present in the target space on the basis of the output image, 10an imaging conditions calculation section which calculates imaging conditions including at least one of an integration time and a light emission period of the TOF sensor on the basis of an image of the detected object, and 15an imaging conditions changing section which changes a configuration of the TOF sensor to the calculated imaging conditions, wherein the object detection section detects a position of the object on the basis of the image output under the 20changed imaging conditions.
”
Claim 14:
…
“
a TOF sensor which outputs an image of a target space on the basis of a phase difference between reference light emitted toward the target space and 25reflected light from the target space, an object detection section which detects a position of an object present in the target space on the basis of the output image, an imaging position/posture calculation section 30which calculates at least an imaging position of the TOF sensor on the basis of the image of the detected object, and a movement mechanism which changes at least a position of the TOF sensor or the object to the 35calculated imaging position, wherein the object detection section detects a position of the object on the basis of the image output at the- 30 - changed imaging position.
”

Regarding dependent claims 2-13 these claims are allowed because of their dependence on independent claims 1 & 14 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661